Order filed September 26, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00958-CV
                                    ____________

                      DONALD KILPATRICK, Appellant

                                          V.

     ERIC L. ESTES AND SET MANAGEMENT VENTURES RE LLC,
                              Appellees


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-31821

                                     ORDER

      Appellant’s brief was due August 16, 2017. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before October 16, 2017,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM